DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-15 are pending. Claims 8-15 are withdrawn.  Claims 1-7 have been examined in this application.

	Claim Objections
Claim 4 is objected to because of the following informalities:  In Claim 4, lines 3 & 5, “two ends” should read “two foldable ends”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) The phrase “a group of materials consisting of plastic and polyethylene” in Claim 7 renders the claim indefinite because polyethylene is a plastic. Therefore, it is not clear how polyethylene further limits this claim and the scope of the claim is unclear. For the purposes of examination, “a group of materials consisting of plastic and polyethylene” has been construed to be that the material is plastic.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 4,602,556 to Gladden.

A) As per Claim 1, Gladden teaches an air diverting apparatus (Gladden: Figure 1), comprising: 
a sheet having a flat surface (Gladden: best shown in Figure 6), the flat surface comprising a middle part (Gladden: Figure 6, Item 21), three tabs (Gladden: Figure 6, Item 45, 47 & 49), and two foldable ends (Gladden: Figure 6, item 41 & 43), the middle part being adapted between the two foldable ends, wherein the three tabs and the two foldable ends are folded at an angle to be mounted on an outlet duct register of an indoor installation of an HVAC system to provide indoor air flow and indoor air diversion (Gladden: best shown in Figure 7 over register), and wherein the middle part includes an 
Gladden does not explicitly teach a plurality of access holes and a pair of fasteners.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make two access holes with a respective pair of fasteners, since it has been held that, a mere duplication of parts (an access hole with a fastener) has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 VI. B) and involves only routine skill in the art In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this case, duplicating the access hole with a second fastener certainly produces no unexpected results and therefore renders the claim obvious.

B) As per Claim 2, Gladden teaches that the middle part is in a rectangular shape or a square shape (Gladden: Figure 6, Item 21)

C) As per Claim 3, Gladden teaches that the two foldable ends are in triangular shapes (Gladden: Figure 6, Items 41 & 43)

D) As per Claim 4, Gladden teaches that a pair of grooves is provided at a juncture of the middle part and each of the two foldable ends to allow the folding of the two foldable ends, and wherein three bend reliefs are provided on the three tabs to allow the folding of the three tabs, and wherein one of the three tabs is on the middle part and two of the three tabs are on the two foldable ends, respectively (Gladden: Figure 6, Items 51 are score lines which are grooves and bend reliefs for all tabs and the two ends).

E) As per Claim 5, Gladden teaches that the two foldable ends make an angle with a plane of a register surface, when the apparatus is mounted on the outlet duct register (Gladden: best shown in Figure 7).


Gladden does not explicitly teach that the apparatus is mounted using at least the pair of fasteners.
However, as stated above, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make two access holes with a respective pair of fasteners, since it has been held that, a mere duplication of parts (an access hole with a fastener) has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 VI. B) and involves only routine skill in the art In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this case, duplicating the access hole with a second fastener certainly produces no unexpected results and therefore renders the claim obvious.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gladden in view of US Patent Number 7,635,298 B2 to Henneberry.

G) As per Claim 7, Gladden teaches all the limitations except that the apparatus is of a material selected from a group of materials consisting of plastic and polyethylene.
However, Henneberry teaches an apparatus is of a material selected from a group of materials consisting of plastic and polyethylene (Henneberry: Col. 2, lines 47-50).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Gladden by making the apparatus out of plastic, as taught by Henneberry, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Gladden with these aforementioned teachings of Henneberry since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Allen R Schult/Examiner, Art Unit 3762